 



Exhibit 10.1
AMENDMENT NO. 6
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
     This Amendment No. 6 to Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into this 30th day of April, 2008, by and between
Harris Stratex Networks Operating Corporation, a Delaware corporation fka
Stratex Networks, Inc., a Delaware corporation (“Borrower”), and Silicon Valley
Bank (“Bank”). Capitalized terms used herein without definition shall have the
same meanings given them in the Loan Agreement (as defined below).
Recitals
     A. Borrower and Bank have entered into that certain Amended and Restated
Loan and Security Agreement dated as of January 21, 2004 (as amended, restated,
modified and/or supplemented from time to time, the “Loan Agreement”), pursuant
to which Bank agreed to extend and make available to Borrower certain advances
of money.
     B. On January 26, 2007, Stratex Networks, Inc. issued additional shares to
Harris Corporation (“Harris”) in exchange for the assets of Harris’ Microwave
Communications Division, creating a newly formed public company, Harris Stratex
Networks, Inc. (“HSTX”), now a majority owned Subsidiary of Harris. Stratex
Networks, Inc. merged with Stratex Merger Corp., changed its name to Harris
Stratex Networks Operating Company, and is now a wholly-owned Subsidiary of
HSTX.
     C. Borrower has now requested that Bank extend the maturity date of the
Loan Agreement.
     D. Subject to the representations and warranties of Borrower herein and
upon the terms and conditions set forth in this Amendment, Bank is willing to
amend the Loan Agreement as set forth herein.
Agreement
     NOW, THEREFORE, in consideration of the foregoing Recitals and intending to
be legally bound, the parties hereto agree as follows:
     1. Amendments to Loan Agreement.
          1.1 Section 13 (Definitions). The definition of “Revolving Maturity
Date” is amended and restated in its entirety as follows:
          “Revolving Maturity Date” is July 29, 2008.

 



--------------------------------------------------------------------------------



 



     2. Borrower’s Representations And Warranties. Borrower represents and
warrants that:
               (a) immediately upon giving effect to this Amendment (i) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (ii) no Event of
Default has occurred and is continuing;
               (b) Borrower has the corporate power and authority to execute and
deliver this Amendment and to perform its obligations under the Loan Agreement,
as amended by this Amendment;
               (c) the certificate of incorporation, bylaws and other
organizational documents of Borrower delivered to Bank in connection with that
certain Amendment No. 5 to Amended and Restated Loan and Security Agreement
dated February 23, 2007 remain true, accurate and complete and have not been
amended, supplemented or restated and are and continue to be in full force and
effect;
               (d) the execution and delivery by Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, have been duly authorized by all necessary corporate
action on the part of Borrower; and
               (e) this Amendment has been duly executed and delivered by the
Borrower and is the binding obligation of Borrower, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
     3. Limitation. The amendments set forth in this Amendment shall be limited
precisely as written and shall not be deemed (a) to be a waiver or modification
of any other term or condition of the Loan Agreement or of any other instrument
or agreement referred to therein or to prejudice any right or remedy which Bank
may now have or may have in the future under or in connection with the Loan
Agreement or any instrument or agreement referred to therein; or (b) to be a
consent to any future amendment or modification or waiver to any instrument or
agreement the execution and delivery of which is consented to hereby, or to any
waiver of any of the provisions thereof. Except as expressly amended hereby, the
Loan Agreement shall continue in full force and effect.
     4. Effectiveness. This Amendment shall become effective as of April 30,
2008 upon the satisfaction of all of the following conditions precedent:
          4.1 Amendment. Borrower and Bank shall have duly executed and
delivered this Amendment to Bank.

2



--------------------------------------------------------------------------------



 



          4.2 Bank Expenses. Borrower shall have paid all Bank Expenses
(including all reasonable attorneys’ fees and reasonable expenses) incurred
through the date of this Amendment.
          4.3 Amendment Fee. Borrower shall have paid Bank an amendment fee in
the amount of $15,000.
     5. Counterparts. This Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument. All counterparts shall be deemed an original of this Amendment.
     6. Integration. This Amendment and any documents executed in connection
herewith or pursuant hereto contain the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, offers and negotiations, oral or written, with respect thereto
and no extrinsic evidence whatsoever may be introduced in any judicial or
arbitration proceeding, if any, involving this Amendment; except that any
financing statements or other agreements or instruments filed by Bank with
respect to Borrower shall remain in full force and effect.
     7. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA
WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICT OF LAW.
[Signature page follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date first written above.

          Borrower: Harris Stratex Networks Operating Corporation,
a Delaware corporation
      By:   /s/ S. Dudash         Printed Name:   Sarah A. Dudash       
Title:   Chief Financial Officer            By:   /s/ C. Goudey         Printed
Name:   Carol A. Goudey        Title:   Treasurer      Bank: Silicon Valley Bank
      By:   /s/ T. Smith         Printed Name:   Tom Smith        Title:  
Senior Relationship Manager     

4